DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the application filed on 09/17/2020.
Claims 1-20 are pending in the application.

IDS
Information Disclosure Statement dated 11/16/2020 is considered.

Priority
This application is the National Stage of International Patent Application No. PCT/US2019/025991, filed April 5, 2019, which claims the benefit of U.S. Provisional Patent Application number 62/653,074, filed April 5, 2018 and U.S. Provisional Patent Application number 62/687,986, filed June 21, 2018, the disclosures of which are incorporated herein by reference in their entireties.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 USC § 101 because the claims are directed to

A claim drawn to such a computer readable medium that covers both transitory and
non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuda et al. US 20210083828 A1 hereinafter Matsuda.

Regarding claim 1. Matsuda discloses A method comprising: 
determining that switching between an orthogonal multiple access (OMA) mode of a device and a non-orthogonal multiple access (NOMA) mode of the device is indicated, refer to fig. 19, [0167] determining to switch between OMA and NOMA, by one of a Radio Resource Control (RRC) parameter, [0191], RRC signaling used to indicate switching between OMA and NOMA, a Medium Access Control (MAC) Control Element (CE) MAC CE, or Downlink Control Information (DCI); 
fig. 19, [0167], [0191]-[0192]. 

Regarding claim 2. Matsuda discloses, further comprising determining, prior to determining that the switching between the OMA mode of the device and a NOMA mode of the device is indicated by one of the RRC parameter, the MAC CE or the DCI, whether the RRC parameter indicates that switching between the OMA mode of the device and the NOMA mode of the device is permitted, for instance, fig. 19, [0167] determining whether switch is permitted.   

Regarding claim 3. Matsuda discloses, further comprising: determining, based on the RRC parameter indicating that the switching between the OMA mode of the device and the NOMA mode of the device is not permitted, and based on information associated with the RRC parameter, whether the device is configured to operate in the OMA mode or the NOMA mode; and operating, based on the information associated with the RRC parameter, the device in the OMA mode or the NOMA mode, see fig. 19, [0167], [0191]-[0192] when switching is permitted, allow switching to NOMA; hence when switching is not permitted, NOMA is not allowed. 

Regarding claim 8. Matsuda discloses A device comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor, cause the device to perform operations comprising: determining that switching between an fig. 19, [0167] determining to switch between OMA and NOMA, by one of a Radio Resource Control (RRC) parameter, [0191], RRC signaling used to indicate switching between OMA and NOMA, a Medium Access Control (MAC) Control Element (CE) MAC CE, or Downlink Control Information (DCI); determining, based on the determined one of the RRC parameter, the MAC CE or the DCI, to operate the device in the OMA mode or the NOMA mode; and operating the device in the OMA mode or the NOMA mode, fig. 19, [0167], [0191]-[0192].

Regarding claim 9. Matsuda discloses, wherein the instructions, when executed, further cause the device to perform operations comprising determining, prior to determining that the switching between the OMA mode of the device and a NOMA mode of the device is indicated by one of the RRC parameter, the MAC CE or the DCI, whether the RRC parameter indicates that switching between the OMA mode of the device and the NOMA mode of the device is permitted, for instance, fig. 19, [0167] determining whether switch is permitted.   

Regarding claim 10. Matsuda discloses, wherein the instructions, when executed, further cause the device to perform operations comprising: determining, based on the RRC parameter indicating that the switching between the OMA mode of the device and the NOMA mode of the device is not permitted, and based on information associated with the RRC parameter, whether the device is configured to operate in the OMA mode or the NOMA mode; and operating, based on the information associated with the RRC parameter, the device in the OMA mode or the see fig. 19, [0167], [0191]-[0192] when switching is permitted , allow switching to NOMA; hence when switching is not permitted, NOMA is not allowed. 

Regarding claim 15. Matsuda discloses A computer-readable storage medium storing instructions which, when executed by a processor of a device, cause the device to perform operations comprising: determining that switching between an orthogonal multiple access (OMA) mode of a device and a non-orthogonal multiple access (NOMA) mode of the device is indicated, fig. 19, [0167] determining to switch between OMA and NOMA, by one of a Radio Resource Control (RRC) parameter, [0191], RRC signaling used to indicate switching between OMA and NOMA, a Medium Access Control (MAC) Control Element (CE) MAC CE, or Downlink Control Information (DCI); determining, based on the determined one of the RRC parameter, the MAC CE or the DCI, to operate the device in the OMA mode or the NOMA mode; and operating the device in the OMA mode or the NOMA mode, , fig. 19, [0167], [0191]-[0192].

Regarding claim 16. Matsuda discloses, wherein the instructions, when executed, further cause the device to perform operations comprising determining, prior to determining that the switching between the OMA mode of the device and a NOMA mode of the device is indicated by one of the RRC parameter, the MAC CE or the DCI, whether the RRC parameter indicates that switching between the OMA mode of the device and the NOMA mode of the device is permitted, for instance, fig. 19, [0167] determining whether switch is permitted.   

Regarding claim 17. Matsuda discloses, wherein the instructions, when executed, further cause the device to perform operations comprising: determining, based on the RRC parameter indicating that the switching between the OMA mode of the device and the NOMA mode of the device is not permitted, and based on information associated with the RRC parameter, whether the device is configured to operate in the OMA mode or the NOMA mode; and operating, based on the information associated with the RRC parameter, the device in the OMA mode or the NOMA mode, see fig. 19, [0167], [0191]-[0192] when switching is permitted , allow switching to NOMA; hence when switching is not permitted, NOMA is not allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. US 20210083828 A1 hereinafter Matsuda in view of Sha et al. US 2020/0178291 A1 hereinafter Sha.

Regarding claim 4. Matsuda does not disclose but Sha discloses, further comprising switching, at the device, from an RRC inactive state to an RRC connected state, [0045], [0068]; switching state: switching from a first state to a second state.
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 5. Matsuda does not disclose but Sha discloses, wherein switching from the RRC inactive state to the RRC connected state comprises: sending an RRC connection resume request message; receiving an RRC connection resume response message comprising an indication of whether the device is permitted to operate in the OMA mode or the NOMA mode; and operating the device in accordance with the connection resume response message, [0045]; [0069]; an RRC connection resume request message; for NOMA operation. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 6. Matsuda does not disclose but Sha discloses, wherein the RRC connection resume request message comprises an indication of whether the device requests to operate in the OMA mode or the NOMA mode, [0045] an RRC connection resume request message; for NOMA operation. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 7. Matsuda does not disclose but Sha discloses, wherein switching from the RRC inactive state to the RRC connected state comprises: sending an RRC connection resume request message; receiving an RRC connection resume response message; determining that the RRC connection resume response message does not comprise an indication of whether the device is permitted to operate in the OMA mode or the NOMA mode; and operating the device in one of the OMA mode or the NOMA mode in accordance with at least one of a default state of the device or a previous state of the device, 0045]; [0069]; an RRC connection resume request message; for NOMA operation. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 11. Matsuda does not disclose but Sha discloses, wherein the instructions, when executed, further cause the device to perform operations comprising switching, at the device, from an RRC inactive state to an RRC connected state, [0045], [0068]; switching state: switching from a first state to a second state.
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 12. Matsuda does not disclose but Sha discloses, wherein switching from the RRC inactive state to the RRC connected state comprises: sending an RRC connection resume request message; receiving an RRC connection resume response message comprising an indication of whether the device is permitted to operate in the OMA mode or the NOMA mode; and operating the device in accordance with the connection resume response message, [0045]; [0069]; an RRC connection resume request message; for NOMA operation. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].
Regarding claim 13. Matsuda does not disclose but Sha discloses, wherein the RRC connection resume request message comprises an indication of whether the device requests to operate in the OMA mode or the NOMA mode, [0069]: request message indicating an NOMA support capability indication.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 14. Matsuda does not disclose but Sha discloses, wherein switching from the RRC inactive state to the RRC connected state comprises: sending an RRC connection resume request message; receiving an RRC connection resume response message; determining that the RRC connection resume response message does not comprise an indication of whether the device is permitted to operate in the OMA mode or the NOMA mode; and operating the device in one of the OMA mode or the NOMA mode in accordance with at least one of a default state of the device or a previous state of the device, 0045]; [0069]; an RRC connection resume request message; for NOMA operation. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 18. Matsuda does not disclose but Sha discloses, wherein the instructions, when executed, further cause the device to perform operations comprising switching, at the [0045], [0068]; switching state: switching from a first state to a second state.
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 19. Matsuda does not disclose but Sha discloses, wherein switching from the RRC inactive state to the RRC connected state comprises: sending an RRC connection resume request message; receiving an RRC connection resume response message comprising an indication of whether the device is permitted to operate in the OMA mode or the NOMA mode; and operating the device in accordance with the connection resume response message, [0045]; [0069]; an RRC connection resume request message; for NOMA operation. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].

Regarding claim 20. Matsuda does not disclose but Sha discloses, wherein switching from the RRC inactive state to the RRC connected state comprises: sending an RRC connection resume request message; receiving an RRC connection resume response message; determining that the RRC connection resume response message does not comprise an indication of whether the device is permitted to operate in the OMA mode or the NOMA mode; and operating the device in one of the OMA mode or the NOMA mode in accordance with at least one of a default state [0045]; [0069]; an RRC connection resume request message; for NOMA operation. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Matsuda with Sha to provide a capability information message; see [0045].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/18/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414